DETAILED ACTION
1)
           The Election response received on 4/22/2022 is acknowledged.                       The Restriction has been withdrawn.   Claims 1-16 are under consideration.
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 3-6, 8-9, 11, 13-16, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 3 phrase “under conditions which stabilize the integrity of the carbohydrates and lignin” is unclear.
Claims 3, 4, 9, the phrase "for example" (e.g.) renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 5 recites the broad recitation “molecular weight of 400-1500 g/mol”, and the claim also recites “400-1300”, which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “molecular weight of 400-1000 g/mol”, and the claim also recites “500-800”, which is the narrower statement of the range/limitation. 
Claim 8 recites the broad recitation “aluminum salt amount 0.01 to 5 kg Al/t”, and the claim also recites “0.05 to 1”, which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “hydrophobization agent less than 0.5 kg/t”, and the claim also recites “less than 0.4”, “less than 0.2”, “less than 0.1”, which are the narrower statements of the range/limitation
Claim 13 recites the broad recitation “hydrophobization agent less than 0.5 kg/t”, and the claim also recites “less than 0.4”, “less than 0.2”, “less than 0.1”, which are the narrower statements of the range/limitation
Claim 14 recites the broad recitation “Cobb 60 value of 50 g/m2 or less”, and the claim also recites “45 or less”, “40 or less”, which are the narrower statements of the range/limitation
Claim 14 recites the broad recitation “Cobb 1,800 value of 155 g/m2 or less”, and the claim also recites “130 or less”, “125 or less”, “120 or less”, which are the narrower statements of the range/limitation
Claim 14 recites the broad recitation “Cobb 1,800-2d value of 150 g/m2 or less”, and the claim also recites “140 or less”, “130 or less”, which are the narrower statements of the range/limitation
Claim 14 recites the broad recitation “Cobb 1,800-4d value of 160 g/m2 or less”, and the claim also recites “150 or less”, “140 or less”, which are the narrower statements of the range/limitation
Claim 16 recites the broad recitation “molecular weight of 400-2500 g/mol”, and the claim also recites “400-1500”, “400-1300”, “400-1000”, “500-800”, which are the narrower statement of the range/limitation. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
                                              Allowable Subject Matter                                                                                                        3)       Claims 1-2, 7, 10, 12, are allowed.
The following is an indication of allowable subject matter:  
The cited prior art does not disclose a method of producing hydrophobic paper by adding to a lignocellulosic pulp suspension: a depolymerized lignin of a molecular weight claimed, a cationic polysaccharide and/or gelatin, and an aluminum salt, the lignin and the aluminum salt added in an amount claimed (claim 1).                                                                                                              

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748